Citation Nr: 1108933	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  05-01 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable disability rating for compression neuropathy, pain, and weakness of the left upper extremity, associated with cervical spondylosis, status/post C5-6 and C6-7 fusion with history of thoracic outlet syndrome (minor shoulder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from April 1976 to October 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in March 2007.  A transcript of that hearing is associated with the claims folder.  

This case initially reached the Board in June 2007.  In a June 2007 decision, the Board denied a separate restoration/reduction issue that was on appeal at that time.  The Veteran has not appealed the Board's denial for that issue.  As such, that issue is no longer on appeal before the Board.  

In the same June 2007 decision, the Board remanded the current increased rating issue for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), in a July 2009 Board decision, the Board denied the current increased rating claim.  

However, the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In response, the Court, pursuant to an August 2010 Order and Joint Motion, vacated the Board's decision as to the increased rating denial.  Specifically, the Court vacated and remanded the case because the Board failed to provide adequate reasons or bases for its conclusion that VA had fulfilled the duty to assist by way of the March 2009 VA examination.  See 38 U.S.C. § 5103A (West 2002 & Supp. 2010).  That is, the Joint Motion directed that the March 2009 VA examination report be returned for clarification due to an unclear and ambiguous diagnosis by the VA examiner as to the existence of left upper extremity cervical radiculopathy.  

After receiving this case back from the Court, the Board sent the Veteran and his representative a letter in August 2010 informing them they had 90 days to submit additional evidence.  They responded in October 2010 and December 2010, submitting an additional Appellant's Brief and private medical evidence from the University of Colorado Hospital, with a waiver of the Veteran's right to have the RO initially consider this evidence.  Consequently, the Board is free to consider this additional evidence in the present decision.  See generally 38 C.F.R. § 20.1304 (2010).  

Regardless, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court, in its August 2010 Order and Joint Motion, instructed that the March 2009 VA examination report should be returned for clarification due to an unclear and ambiguous diagnosis by the VA examiner as to the existence of left upper extremity cervical radiculopathy.  The March 2009 VA examiner initially stated that "[t]here is no evidence of acute of subacute left or right cervical radiculopathy at this time."  However, the March 2009 VA examiner also stated in part, "[t]here is evidence on exam of an old right sensorimotor C6-7 radiculopathy which is mild to moderate in nature, and an old left motor C6-7 radiculopathy which is also mild to moderate in severity."  In distinguishing this part of the diagnosis, the Board its July 2009 denial found that the examiner's "assessment merely notes the Veteran's impairment prior to the percentage reduction [which was effective January 2004]." 

However, the August 2010 Joint Motion explained that an alternate interpretation of the examiner's statement is that use of the present tense when describing the "old" radiculopathy indicates a present condition with an "old" cause.  The Joint Motion also noted the VA examiner's findings of objective abnormalities in the Veteran's strength, sensation, and reflexes.  The Joint Motion assessed that the Board erred when it did not adequately explain why it found a diagnosis stated in the present tense to be merely historical.

The Joint Motion added that VA examinations containing ambiguous findings should be returned for clarification.  See 38 C.F.R. § 4.2 (2010) (providing that if an examination report "does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes"); 38 C.F.R. § 19.9(a) (2010) (noting that remand is required "[i]f further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for a proper appellate decision"); Cohen (Douglas) v. Brown, 10 Vet. App. 128, 140 (1997) (noting Board's return of report "to the [VA Regional Office] for clarification or further examination . . . is mandated" when Board presented with unclear diagnosis).  

Therefore, a remand is required for an addendum from the March 2009 VA examiner to clarify her ambiguous statement that "[t]here is evidence on exam of an old right sensorimotor C6-7 radiculopathy which is mild to moderate in nature, and an old left motor C6-7 radiculopathy which is also mild to moderate in severity."   Another VA examination is not necessary in order to provide this opinion, unless the March 2009 VA examiner is unavailable.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the March 2009 VA examiner provide an addendum / clarification to her previous opinion.  That is, per the instructions contained in the August 2010 Joint Motion, the examiner must clarify her diagnosis that "[t]here is evidence on exam of an old right sensorimotor C6-7 radiculopathy which is mild to moderate in nature, and an old left motor C6-7 radiculopathy which is also mild to moderate in severity."  Specifically, the examiner should explain whether there is actual, current left upper extremity cervical radiculopathy present with an old cause, or whether her statement meant that there was only left upper extremity radiculopathy present prior to the percentage reduction in January 2004.  The examiner must discuss the rationale for her opinion.  Another VA examination is not necessary in order to provide this clarification, unless the March 2009 VA examiner is no longer available.  If the March 2009 VA examiner is unavailable, then schedule the Veteran for a new VA examination to determine the current existence and severity of left upper extremity cervical radiculopathy.  

2.  Thereafter, the AOJ must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Then readjudicate the increased rating claim on appeal.  If this claim is not resolved to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


